291 So.2d 669 (1974)
J. Ed STRAUGHN, As Executive Director of the Department of Revenue for the State of Florida, Appellant,
v.
Oliver A. GROOTEMAAT, Appellee.
No. 73-840.
District Court of Appeal of Florida, Second District.
March 6, 1974.
Robert L. Shevin, Atty. Gen., Tallahassee, and Stephen E. Mitchell, Asst. Atty. Gen., Tallahassee, for appellant.
Oliver A. Grootemaat, in pro. per.
PER CURIAM.
The appellant's motion for change of venue should have been granted upon the authority of Department of Revenue v. First Federal Savings & Loan Association of Fort Myers, Fla.App.2nd, 1971, 256 So.2d 524. Consequently, that portion of the order denying appellant's motion to change venue is reversed. The case is remanded with instructions to transfer the action to the Circuit Court of Leon County. That portion of the order denying appellant's motion to dismiss is vacated. The court is not passing upon the merits of this motion, because this is a matter which should be considered after the change of venue has been accomplished.
BOARDMAN, A.C.J., GRIMES, J., and SCHWARTZ, ALAN R., Associate Judge, concur.